Citation Nr: 0827464	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-41 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1984 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported stressors based on a personal 
assault.  Specifically, she asserts that she was raped by 
fellow soldier while stationed at the Redstone Arsenal in 
Huntsville, Alabama.    
 
There are special development procedures that pertain to 
processing service connection claims for PTSD based on 
personal assault. See generally Patton v. West, 12 Vet. App. 
272 (1999).  Specifically, if a PTSD claim is based on in-
service personal assault, "evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident."  Such evidence may 
include events such as "[r]equest for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes." 38 C.F.R. 
§ 3.304(f)(3).  
 
The Board finds that the RO did not provide affirmative 
notice of these special development procedures prior to its 
initial adjudication, as is required by 38 C.F.R. 
§ 3.304(f)(3) as well as by the Veterans Claims Assistance 
Act of 2000 (VCAA).  The regulation specifically provides 
that VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  Although the VCAA notice sent in April 2004 
does refer to an "enclosed questionnaire," it is unclear 
whether that questionnaire adequately notified the veteran of 
what extrinsic evidence may be provided to corroborate her 
claimed stressor event which reportedly involved a personal 
assault.  

Additionally, although the Board notes that 38 U.S.C.A. 
§ 3.304(f)(3) is substantially addressed in the RO decision 
and the Statement of the Case (SOC), "affirmative 
notification is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation." Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006). 

Finally, the Board notes that the veteran reports a history 
of depression while on active duty, and a social worker 
discussed her having panic attacks in 1988.  Such symptoms 
may be considered for PTSD claims under 38 C.F.R. 
§ 3.304(f)(3).  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  The Board concludes that 
a VA examination would allow an opportunity to obtain medical 
opinion useful in evaluating these aspects of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that an in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as is stated in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. § 
3.304(f)(3) should be included in the 
notification.  Notice of this section may 
be adequately provided via VA Form 21-
0781a.  If the veteran submits any 
evidence in further support of her claim 
within the prescribed time limits, the RO 
should then review the record and 
determine whether there is sufficient 
information to verify the claimed 
stressor.  
 
2.  Once the appropriate time provisions 
for submitting evidence has elapsed, the 
veteran should be scheduled for a VA 
psychiatric evaluation.  The examiner 
should specifically state whether the 
criteria for a diagnosis of PTSD are met.  
Additionally, the VA examining 
psychologist should review the entire 
claims file, as updated, and provide an 
opinion as to whether there is enough 
information in the veteran's in-service 
and post-service records to suggest that 
the claimed personal assault actually 
occurred.  The psychiatrist is requested 
to provide a rationale for all opinions 
expressed.  

3.  Once the VA psychological evaluation 
is complete, the RO should readjudicate 
the issue on appeal. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be issued a 
supplemental Statement of the Case 
(SSOC), to include the requirements for 
establishing service connection under the 
provisions of 38 C.F.R. § 3.304(f)(3), 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review and 
afforded the requisite opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




